Case 5:20-mj-00053-LLK Document 1 Filed 05/05/20 Page 1 of 8 PageID #: 1



                                                                FILED
                                                         VANESSA L ARMSTRONG, CLERK

                                                               0D\  

                                                          U.S. DISTRICT COURT
                                                       WESTERN DISTRICT OF KENTUCKY




                                                     5:20MJ-00053-LLK
Case 5:20-mj-00053-LLK Document 1 Filed 05/05/20 Page 2 of 8 PageID #: 2
Case 5:20-mj-00053-LLK Document 1 Filed 05/05/20 Page 3 of 8 PageID #: 3
Case 5:20-mj-00053-LLK Document 1 Filed 05/05/20 Page 4 of 8 PageID #: 4
Case 5:20-mj-00053-LLK Document 1 Filed 05/05/20 Page 5 of 8 PageID #: 5
Case 5:20-mj-00053-LLK Document 1 Filed 05/05/20 Page 6 of 8 PageID #: 6
Case 5:20-mj-00053-LLK Document 1 Filed 05/05/20 Page 7 of 8 PageID #: 7
Case 5:20-mj-00053-LLK Document 1 Filed 05/05/20 Page 8 of 8 PageID #: 8
